[Cite as Shoenfelt v. Shoenfelt, 2015-Ohio-225.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




ROBERT M. SHOENFELT,

        PLAINTIFF-APPELLANT/
        CROSS-APPELLEE,                                   CASE NO. 17-14-13

        v.

JENNIFER L. SHOENFELT,                                    OPINION

        DEFENDANT-APPELLEE/
        CROSS-APPELLANT.




                  Appeal from Shelby County Common Pleas Court
                            Domestic Relations Division
                            Trial Court No. 10DV000027

                                      Judgment Affirmed

                           Date of Decision: January 26, 2015




APPEARANCES:

        Timothy S. Sell for Appellant/Cross-Appellee

        Robert M. Harrelson for Appellee/Cross-Appellant
Case No. 17-14-13


ROGERS, P.J.

           {¶1} Plaintiff-Appellant/Cross-Appellee, Robert Shoenfelt (“Robert”),

appeals the judgment of the Court of Common Pleas of Shelby County, Domestic

Relations Division, granting a decree of divorce. On appeal, Robert argues that

the trial court erred by: (1) failing to order Defendant-Appellee/Cross-Appellant,

Jennifer Shoenfelt (“Jennifer”), to reimburse Robert for his payment of marital

debts between the de facto termination date of the marriage until the date of the

final hearing; (2) determining that Jennifer’s medical school loans were marital

debts; and (3) determining that Robert’s unvested deferred compensation assets

were marital. In her cross-appeal, Jennifer contends that the trial court erred in

determining that certain payments by Robert’s brother and friend were marital

debts and in admitting Robert’s listing of the marital assets and debts. For the

reasons that follow, we affirm the trial court’s judgment.

           {¶2} Robert and Jennifer were married on May 2, 1987. Their marriage

produced two children. When Robert filed his complaint for divorce on February

12, 2010,1 one of the children was still a minor, while the other was already

emancipated. During the pendency of these proceedings, the couple’s minor child

reached the age of majority.




1
    Jennifer also counter-claimed for divorce.

                                                 -2-
Case No. 17-14-13


       {¶3} The final hearing for divorce occurred on March 13, 2010, March 15,

2010, and March 16, 2010. At the hearing, evidence was adduced concerning

$70,000 in loans to Robert; Robert’s deferred compensation plan; Robert’s claim

for reimbursement of marital debts; and Jennifer’s student loans. We will discuss

the evidence as it relates to each issue in turn.

                                     $70,000 Loan

       {¶4} Jack Shoenfelt (“Jack”), Robert’s brother, testified that sometime in

1996 he loaned Robert $40,000 for the purpose of starting his own business. Jack

testified that he did not take any ownership in the business. He also stated that the

money was not a gift to Robert, and that he expected Robert to pay back the

money.     Jack also testified that around 1998 Robert offered to pay back the

money, but never made any payments to Jack. Jack explained, “I told him I

wanted the whole lump sum paid back to me. I didn’t want a thousand dollars a

month or a thousand dollars a year. I gave him $40,000, that’s what I expect him

to pay me back was a $40,000 lump sum.” Final Hearing Tr., p. 17. Jack testified

that the reason he has not made a demand for the money in the past 15 years is

because Jennifer went to medical school.            Jack wanted Robert to wait until

Jennifer earned a doctor’s salary before he paid the loan back.

       {¶5} Robert testified that he also borrowed $30,000 from his college

roommate, Dominic Bagnoli. He stated that Jack’s and Bagnoli’s loans were used


                                           -3-
Case No. 17-14-13


to pay operating expenses of his new business, his salary, and the salary of his

staff. According to Robert, he had discussions with Jennifer about the loans and

they both agreed that they would pay the loans back after Jennifer completed

medical school.     On cross-examination, Robert admitted that there are no

promissory notes representing the $70,000 debt.

      {¶6} Jennifer testified that she does not remember having conversations

with Robert about the $70,000 debt. She testified:

      A: I don’t recall being asked if I was in agreement with that or if,
      you know – [Robert] spoke with the two of those gentlemen and
      then, you know, said this is – this is the situation. They’re willing,
      you know, to give me this amount of money to help me get started
      up in the business and, you know, that was pretty much my extent of
      it. I mean, I didn’t handle the money, I didn’t sign off on it or
      anything.

      ***

      Q: Were you aware of whether there was every [sic] gonna need to
      be a repayment of that debt or what was your understanding as to
      what the relationship was with respect to [Robert] and these other
      gentlemen?

      A: I – I think initially I really wasn’t sure. I kind of got the feeling
      that if the business took off, then you know, they might have some
      share in it; but I don’t know if that was ever really discussed with
      them. That was partly my understanding.

Id. at p. 437-438. On cross-examination, Jennifer did acknowledge that Robert

received $70,000 in loans and that they had discussions about repaying the money.

She also testified, “I feel that [Robert] asked those men for that money and – and


                                        -4-
Case No. 17-14-13


if they’re expecting it back, that he – I understand that he has a moral obligation,

he feels like that’s something he needs to do.” Id. at p. 509.

                           Deferred Compensation Plan

       {¶7} Phillip Fullenkamp testified that he is the senior vice present, chief

financial officer, and treasurer for Celina Insurance Group.       He testified that

Robert has worked for Celina Insurance Group for 12 to 13 years as the senior

vice president and chief information officer.       Fullenkamp explained that the

Executive Incentive and Deferred Compensation Plan (“the deferred compensation

plan”) is for senior executives of the company and is intended to reward

executives based upon the company’s performance.            Regarding the deferred

compensation plan, Fullenkamp stated:

       What happens is is [sic] that the – the awards are made annually,
       generally in March, and it’s – it’s a – it’s a calculation based upon a
       formula. The awards are based – one award for each – for example,
       each million dollars growth in surplus or net worth of our company,
       there’s an award made. Monies are set aside in accounts that are still
       in the name of the company, but are for the benefit of the executive.
       And then over a five year period, 20 percent per year over five years,
       the executives basically vest in those benefits.

Id. at p. 23-24.

       {¶8} Fullenkamp testified that the money in the deferred compensation plan

remains the company’s money until it is fully vested and distributed. Therefore, if

an executive leaves before his or her money has fully vested, he or she forfeits that

money.

                                         -5-
Case No. 17-14-13


      {¶9} Robert testified that he believes Jennifer is entitled to his deferred

compensation, but only to the vested value of the plan as of November 2006.

                       Robert’s Claim for Reimbursement

      {¶10} Robert testified that he paid for all the marital debts after the

separation and that Jennifer paid for her own living expenses, her car, and their

daughter’s piano lessons. Robert testified that he actually made Jennifer’s car

payments, but she would reimburse him every month.

      {¶11} Robert and Jennifer also owned a timeshare during their marriage.

Robert testified that he wanted to take the timeshare and agreed to continue to pay

the loan on the timeshare.     Further, Robert stated that he was not seeking

reimbursement for the timeshare payments. Id. at p. 123.

      {¶12} Robert then testified to the other marital debts he and Jennifer

shared.   It was stipulated that Jennifer and Robert had a Bank of America

mortgage in the amount of $282,157; a Bank of America/Countrywide equity loan

in the amount of $75,111; a Capital One roof loan in the amount of $19,179; a

Capital One credit card with a balance of $12,278; an AT&T credit card with a

balance of $15,135; a Citibank Diamond Preferred credit card in the amount of

$9,558; a Key Bank credit card with a balance of $17,200; a Discover credit card

with a balance of $7,211; US Bank overdraft loan in the amount of $3,945; a




                                        -6-
Case No. 17-14-13


Kohl’s credit card with a balance of $1,197; and a Gap credit card2 with a balance

of $500.

        {¶13} As to his claim for reimbursement, Robert testified:

        Basis is – of this claim is that when she left, I took on all the –
        paying all the debts that we had accumulated while she continued
        her residency program to become a psychiatrist. And I’ve paid ‘em
        all. You know, debt that we had accumulated as – as a married
        couple, I continued to pay and service. And I want reimbursement
        for that.

Id. at p. 120. Robert then testified that he paid off $222,135 in marital debt from

November 2006 to the date of the final hearing. Therefore, he was asking that

Jennifer reimburse him $111,067.

        {¶14} Robert also asked for reimbursement for the tuition for his daughter

to go to Lehman Catholic High School, and had the following relevant exchange:

        Q: And have you only included in your summary the months that
        you paid the tuition yourself?

        A:    No. I’m sure there’s some in there where she paid me some.

Id. at p. 142. Further, Robert wanted reimbursement for payments he made on the

family’s phone bill. Robert testified that “it was a family plan and all four of us

were on it. So I was paying it. I was paying for hers, I was paying for the kids, I

was paying for mine. A couple hundred bucks a month, and I continue to pay it.

Some months were a lot higher depending on the activity.” Id. at p. 147.


2
 Robert later abandoned his claim for reimbursement for payments made on the Gap credit card. Final
Hearing Tr., p. 129.

                                               -7-
Case No. 17-14-13


       {¶15} To support his claim for reimbursement, Robert offered Exhibits 1

and 1a through 48 and 48a. Plaintiff’s Exhibits 1 through 48 were summary sheets

which listed the various marital debts and the amount Robert paid on each debt

each month from November 2006 until October 2010. Plaintiff’s Exhibits 1a

through 48a were the US Bank checking account statements that supported the

summary sheets. However, on cross-examination, Robert was unable to testify

how much of his payments went toward the principal amount owed on the various

debts and what amount went to interest. He also could not testify if he or Jennifer

were using the various credit cards after their separation in November of 2006.

Robert did not offer any of the credit card statements into evidence.

       {¶16} Further, Robert admitted that his summary sheets contained a

mistake, testifying that they were overstated by $800 a month. This overstatement

was contained in 15 of the summary sheets, and therefore, his claim for

reimbursement was overstated by $12,000.

       {¶17} Moreover, there were a significant number of deposits that were over

$1,000 in Robert’s US Bank account that he testified were probably from Jennifer.

However, Robert stated that Jennifer was reimbursing him for the children’s

expenses and that Jennifer never gave him any money during the separation to be

applied towards the mortgage or the credit card debt. Id. at p. 368. Robert also




                                        -8-
Case No. 17-14-13


testified that he did make some charges on the marital credit cards after November

2006. For example, Robert testified:

       Q: So there are charges that have been made on that account by
       you after the – what you consider to be the date of separation,
       correct?

       A:    Evidently, yes.

       Q: And, therefore, when you have made periodic payments on that
       Capital One credit card, as set forth in Exhibits 2 through –

       A:    Yes.

       Q: – 48, you were also making payments on charges that you were
       continuing to incur, correct?

       A: Yes, evidently. I don’t recall very many charges on there but –
       I’m surprised there’s any, to be honest.

       Q:    But you now acknowledge that there are?

       A:    I – yes, sir.

       Q: And we only have one month’s statement and there are
       probably other month’s statements with charges on it, correct?

       A:    Be an assumption.

       Q: And so when you’re setting forth that you want reimbursement,
       you’re asking – also seeking reimbursement of additional charges
       that have been made on this account after which you claim to be the
       date of separation, correct?

       A:    Correct.

Id. at p. 330.



                                       -9-
Case No. 17-14-13


       {¶18} Robert claimed that he had an agreement with Jennifer on how they

would pay their marital debts. He explained:

       A: Yes. We had roughly $92,000 in credit card debts, we had
       $75,000 in the first – the second mortgage. And I – you know, she
       was in a position where she was not making nearly the money she
       would be making 20 months hence.
             So the agreement was I would pay all the marital debts. I would
       – I tried to get a loan for $168,000, which would cover all that
       amount. Unfortunately, the housing market, as we know, tanked,
       and it was not easy to get a loan for $168,000. So I couldn’t do that.
             But that was the amount, and she knew I went out to get a loan.
       I was gonna pay all the debts until she was done with residency
       cause I wanted her to finish her residency. She would have gone out
       and been a physical therapist and made more money than as a
       resident; but I wanted her to finish her residency because it was
       important to the kids, important to me, and important to her, finish
       that residency. Because then she would be making a lot of money
       and then some of these debts would be a lot easier to deal with.

       Q: And so what – was that the only part of this understanding is
       that –

       A:   No.

       Q:   – you would pay this?

       A: No. She – I would pay that. And then, when she was done
       with her residency she would help pay that down. I would take the
       loan to my brother and to Dominic. She would take her student
       loans and she’d leave the retirement stuff alone and we’d go our
       separate ways and she’d take her medical degree[.]

Id. at p. 144-145.

       {¶19} Robert stated that the reason he continued to pay the marital debts

during their separation was because he was relying on this agreement. However,


                                       -10-
Case No. 17-14-13


Jennifer testified that there was no formal or informal agreement concerning their

marital debts, only discussions. On cross-examination, Jennifer did admit that

Robert suggested that he would pay the marital debts until she completed her

residency and that in exchange, she would pay her entire student loan debt. Id. at

p. 489. She also admitted that after he suggested that proposal, he did in fact pay

the marital debts until she finished her residency. Id. at p. 489-490.

       {¶20} Jennifer testified that she gave Robert money after November of

2006 to pay the marital bills.

       Q: After November of 2006, did you make any deposits or give
       any checks to [Robert] so he could deposit them into the joint
       account to pay bills?

       A:   Yes.

       Q:   And to pay child care expenses?

       A:   Yes.

       Q:   And was that done on basically a monthly basis?

       A:   Yes.

Id. at p. 433. However, on cross-examination, Jennifer stated that she only made

payments towards the credit card bills if she used them.

       Q: Yeah. And so – and the fact is that through – through your
       training, your residency, you did not contribute toward [the marital
       debts], did you?




                                        -11-
Case No. 17-14-13


       A: That’s not correct actually. I believe that I was paying towards
       some credit card bills when I – and if I used them, I immediately
       reimbursed [Robert] for them. So –

       Q:   Well let me rephrase then.

       A:   Okay.

       Q: So if you used a credit card that was listed on the – the
       stipulations –

       A:   Uh-huh.

       Q:   – knowing that [Robert] was paying that –

       A:   Yes.

       Q: – you would reimburse him for the amount that you had used
       on that credit card –

       A:   Yes.

       Q:   – that month?

       A:   Yes.

       Q:   Correct?

       A:   Uh-huh.

       Q:   Other than that, [Robert] paid those credit cards, right?

       A:   As far as I can recall.

Id. at p. 478-479.

       {¶21} Jennifer also stated that she did not feel that she gained any benefit

by having Robert service all of their marital debts while she completed her


                                         -12-
Case No. 17-14-13


residency. Instead, she just felt that Robert was “being an honorable person.” Id.

at p. 481.

                             Jennifer’s Student Loans

       {¶22} Robert testified that before Jennifer went to medical school, she was

a physical therapist. He stated that as soon as Jennifer started to work as a

physical therapist, she had the desire to become a doctor. As a result, Jennifer

started taking undergraduate classes to satisfy medical school prerequisites.

Robert testified that their marital income paid for those college endeavors. He

also stated that he was supportive of Jennifer going to medical school.

Specifically, he testified that “[t]here were two aspects of why I liked the idea of

medical school. One was that’s what she wanted to do. She was my spouse and I

was supportive of that. And two, it was an investment.” Id. at p. 182.

       {¶23} Jennifer went to Wright State University to obtain her medical

degree. She was in medical school from 1999 to 2003. Robert testified that

during this timeframe, Jennifer was unable to earn income. Jennifer graduated

medical school in 2003, but attended a five-year child psychiatry residency

program. Robert testified that during the residency, Jennifer would earn anywhere

from $45,000-48,000 per year.

       {¶24} As a result of Jennifer attending medical school, Robert testified that

it was necessary to take out student loans. Robert stated that the loans were taken


                                       -13-
Case No. 17-14-13


to cover any expense associated with medical school, but the loans were primarily

used to pay for tuition and childcare expenses. Robert testified:

       I was an executive at a company. I was working a lot. She was
       gonna take on a 70 to 80 hour week job basically to go to medical
       school. So we needed – we had a child who was in kindergarten and
       one who was in fifth grade, and we needed extraordinary child care.

Id. at p. 179.

       {¶25} In regard to the childcare expenses, Robert testified:

       A: We actually had – the first year we had a nanny that we were
       paying $400 a week for 52 weeks. So that’s $20,800. I did that
       math in my head. And that was claimed on our income tax.
            We also paid tax on that. We made FICA, we paid worker’s
       comp, we paid state tax. And then we paid also her medical
       benefits, we had benefits for her.

       Q: And what did you do for the four remaining years of medical
       school?

       A:    We had an au pair from Germany.

       ***

       A: She was probably 19 or 20. She was in Germany. And her job
       was to help take care of your kids. She lived in our house and she
       was there to take care of the kids. She had her own room. We paid
       for her food. She gained 75 pounds when she was here and we paid
       for that.

       Q:    Did – what was the expense of the au pair?

       A: It was about five grand to get her here, 140 bucks a week, I
       think, plus the food, plus the living, then we got a car for her.

       Q: And how, [Robert], was this – the nanny, the au pair related to
       your wife going to medical school?

                                        -14-
Case No. 17-14-13



       A: If she hadn’t gone to medical school, we wouldn’t have had
       those expenses. I mean, it – she was working 70 to 80 hours a week.
       I was in, basically, a new job as an executive of a company. I was
       working a lot of hours and traveling some. So we needed someone
       to take care of the kids more than just after-school care.

       Q: Would it – would – if your wife had not gone to medical school
       and continue with physical therapy as – as her application [sic],
       would you needed an au pair?

       A: We probably would not have needed an au pair. Cause we’re
       talkin’ about a 40 hour a week job versus an 80 hour a week job and
       the kids were at least in school at that point. So my thought is we’d
       have after – after-school care of some sort.

Id. at p. 180-182.

       {¶26} When asked whether Robert or the marriage received any benefit

from Jennifer’s medical degree, Robert replied, “Other than when she was in

residency the 45 to $50,000 per year that she was making was the only financial

[benefit] that we received from that.” Id. at p. 187. Robert testified that Jennifer

could have made anywhere between $50,000-80,000 working full-time as a

physical therapist.

       {¶27} On cross-examination, Robert admitted that the most Jennifer made

as a physical therapist was $29,601 in 1987. Robert stated that she made less in

some years, but that was because she was working part-time.

       {¶28} While Jennifer was in medical school, Robert and Jennifer

maintained two separate checking accounts.        One was a US Bank checking


                                       -15-
Case No. 17-14-13


account and the other was a Minster Bank account. Robert testified that during

Jennifer’s four years of medical school, they would deposit her student loans into

the Minster account and pay childcare expenses out of that account. Robert then

had the following relevant exchange:

      Q: So the joint account at Minster was used by both of you jointly,
      correct?

      A: I – I had access to it. I rarely used it except for paying the child
      care out of there.

      Q: Well, did you ever transfer any money from the Minster
      account to the US Bank account?

      A:    I’m sure I did. I’m –

      Q:    Okay.

      A:    – sure I transferred the other way.

      Q: And – so the joint account was strictly for purposes of
      depositing money from her student loans in order to pay bills,
      correct?

      A:    To pay them – primarily to pay bills? Which bills?

      Q:    Well, either daycare bills or –

      A: It was primarily for the daycare. We paid – I know we paid the
      nanny out of that account.

      Q:    Okay.

      A:    We paid the au pairs [sic] out of that account.

      ***


                                        -16-
Case No. 17-14-13


       Q: * * * There were other expenses paid other than au pair and
       daycare expenses, correct?

       A:    Correct.

       Q: And there were other expenses paid that didn’t relate
       necessarily to her going to medical school, were there?

       A:    Possibly, yes.

       Q: You just don’t have an idea – you can’t testify here today what
       was [sic] those other expenses that were paid from those student
       loans, can you?

       ***

       A:    I don’t have the records in front of me so no, I can’t.

Id. at p. 207-209.

       {¶29} Jennifer testified that her income in 2010 was around $167,000. In

regard to her student loans, Jennifer had the following relevant exchange:

       Q: And can you explain to the Court what those discussions
       included between you and [Robert]?

       A: We discussed the fact that we were at a particular standard of
       living at that time and that [Robert] had specifically said he did not
       want to compromise that standard of living; and that, you know, we
       needed to take out loans to allow us to maintain what we had been
       doing before I went to school.
             So as far as – I mean, it wasn’t an extravagant standard of
       living, but you – you know, we still wanted to maintain whatever
       hobbies we had and we wanted to be able to pay the bills and we
       wanted to be able to pay the child care. And, you know, with the
       child care, in some instances, came that extra vehicle that we needed
       to provide for our au pair and I’m not – I don’t think our nanny used
       that car. But we needed, you know, to be able to keep on going.


                                         -17-
Case No. 17-14-13


       Q: Okay. So was [Robert] in agreement to your obtaining a student
       loan to pay for medical school?

       A:    He encouraged me to, yes.

       Q: And did [Robert] further encourage you to get as much money
       as you could to help maintain your standard of living while you were
       in medical school?

       A:    Yes.

Id. at p. 397-398.

       {¶30} Jennifer testified that in November of 2006 she had $254,366 in

student loans, but her tuition was only $69,192 for her four years of medical

school. The other student loans were primarily used to cover the extraordinary

costs of daycare for her children. However, Jennifer also testified:

       Q: Were – were some of the – the funds that were deposited into
       the Minster joint bank account, were they used for other items that
       were not daycare related?

       A: Yeah, I – we used them sometimes when we – when one –
       when US Bank [account] would run a little low, we’d add some in
       from Minster.

       ***

       Q: And that was true for all four years as far as the amounts that
       were in excess of your total education costs you tried to use it for
       daycare expense but quite often funds would be disbursed –

       A:    For other –

       Q:    – just for every-day living expenses?

       A:    – living expenses, yes.

                                         -18-
Case No. 17-14-13



Id. at p. 407.

       {¶31} Jennifer testified that before she went to medical school, she would

send her children to the YMCA for after school childcare. She also testified that

having a nanny in 2000 cost her family around $26,500. However, her application

for additional loans to cover childcare expenses was only approved for $12,856.

Jennifer testified that she might have received additional loans to help cover the

cost of the nanny, but could not remember. She also stated that she only employed

the nanny for one year of medical school and an au pair for one year. The other

two years, Jennifer and Robert hired “someone that was private,” which was

cheaper than the nanny and the au pair. Id. at p. 537. However, she still asked for

the same amount of loan money. Therefore, Jennifer testified that more of the

loan money would go towards living expenses as opposed to childcare expenses

during these two years.

       {¶32} While Jennifer admitted that none of her loan money was earmarked

for living expenses, she claimed she did use her loans for living expenses.

Specifically, Jennifer testified that she and Robert “paid for gasoline, we paid for

car upkeep, we paid for – I believe we used some of that money for the purchase

of one of our cars. I’m not positive. I mean, we just used it as a cushion for when

we needed extra funds to go toward that US Bank account * * *.” Id. at p. 524.



                                       -19-
Case No. 17-14-13


                              Magistrate’s Decision

      {¶33} After the hearing, both Robert and Jennifer filed their proposed

findings of fact and conclusions of law. The magistrate issued his decision on

June 6, 2011. He framed the issue regarding the termination date as “whether

equity requires this court to select the earlier date of November [2006], as

requested by [Robert], or the later date of December, 2009, as requested by

Jennifer.” (Docket No. 94, p. 6). The magistrate resolved the issue in favor of

Jennifer and selected December 2009 as the termination date of the marriage.

      {¶34} Robert objected to the magistrate’s decision on June 17, 2011, on a

variety of grounds including the magistrate’s selection of December 2009 as the

termination date of the marriage. On December 19, 2011, the trial court overruled

Robert’s objection regarding the magistrate’s selection of December 2009 as the

termination date of the marriage.

      {¶35} The trial court issued a decree of divorce on February 21, 2012, and

used December 2009 as the termination date of the marriage and distributed the

marital assets and debts based on that date. Robert and Jennifer both appealed this

decision to this court. Shoenfelt v. Shoenfelt, 3d Dist. Shelby No. 17-12-08, 2013-

Ohio-1500 (“Shoenfelt I”). In that matter, we found that the trial court did not

properly engage in the analysis mandated by R.C. 3105.171(A)(2) when setting

the de facto marriage termination date and remanded the matter for the trial court


                                       -20-
Case No. 17-14-13


to determine an equitable termination date that was properly based on the factors

set forth in Dill v. Dill, 179 Ohio App.3d 14, 2008-Ohio-5310 (3d Dist.), and the

evidence presented.3 Shoenfelt at ¶ 26.

         {¶36} On remand, the magistrate engaged in the analysis mandated by R.C.

3105.171 and considered the Dill factors. It selected November 2006 as the

termination date of marriage and distributed the marital assets and debts as to that

date.    Specifically, the magistrate recommended that Robert’s $70,000 in loans

from his brother and friend be considered a marital debt. It also recommended

that a qualified domestic relations order (“QDRO”) be issued to allow Jennifer to

receive one-half of Robert’s deferred compensation plans, vested and unvested, as

of November 2006, “payable to [Jennifer] once the unvested portion of the

deferred compensation plans becomes fully vested.”                          (Docket No. 171, p. 8).

Moreover, the magistrate recommended that the trial court deny Robert’s request

to be reimbursed for one-half of all the marital debt he paid from November 2006

through September 2010. Instead, “[t]he court should find that both parties made

payments on necessities, including mortgage payments, etc. The court should

further find that it would be impossible with the information provided to attempt

to net such payments out, especially since they were for marital obligations for



3
 Our decision in Shoenfelt I also found that the trial court erred in requiring Robert to pay the full amount
of money charged for the transcription of the proceedings of the first appeal. Shoenfelt, 2013-Ohio-1500, ¶
29.

                                                   -21-
Case No. 17-14-13


which both parties were responsible.” (Id. at p. 10). Lastly, as to Jennifer’s

student loans, the magistrate stated,

       This court should find that the entire Sallie Mae student debt
       incurred by [Jennifer] was a benefit to both parties. It enabled both
       to enhance their respective careers, and it caused [Jennifer’s]
       earnings to increase to such a level that [Robert] now has no
       obligation to pay [Jennifer] spousal support, because there is no
       longer a disparity in their respective incomes. Accordingly, the
       court should find that the entire student loan debt is a marital asset
       and should be divided equally as part of the division of assets and
       liabilities between the parties.

(Id. at p. 9-10).

       {¶37} After adding up each party’s debts and assets, the magistrate

recommended that Robert pay Jennifer a sum of $44,200 so both would be in debt

in the sum of $209,948.       The magistrate stated that he believed “[f]rom the

financial information presented, * * * plaintiff has the ability to borrow the

equalization sum.” (Id. at p. 12).

       {¶38} On October 7, 2013, Robert filed his objections to the magistrate’s

decision.    Specifically, Robert objected to the denial of his request to be

reimbursed an amount of $105,068, which was one-half of the marital debt he paid

after the de facto date of termination. Robert also objected to the classification of

Jennifer’s medical school loans as marital debt and argued that they should be

allocated solely to Jennifer. Next, Robert objected to the magistrate’s finding that

Jennifer was entitled to one-half of his deferred compensation plans.


                                        -22-
Case No. 17-14-13


       {¶39} Jennifer filed her objections to the magistrate’s decision on October

17, 2013. Jennifer objected to the magistrate’s finding that Robert’s $70,000 in

loans were marital debts. She argued that the loans are unenforceable and should

not be categorized as marital debt. However, Jennifer argued that if the court did

find the loans to be marital debt, it should allocate one-half of the debt to herself,

so she has the ability to contest validity of the debt in a separate proceeding.

       {¶40} On January 17, 2014, the trial court issued its decision which adopted

the magistrate’s recommendation that November 2006 be the de facto date of

termination. The trial court also overruled all of the objections raised by Robert

and Jennifer. It found that Robert did not provide sufficient evidence to permit the

court to order reimbursement of the marital debts he paid since November 2006.

Further, the court found that Robert’s deferred compensation plan was a marital

asset and should be divided evenly between the two parties.              In regard to

Jennifer’s student loans, the trial court found that since her “education would

increase her financial contribution to the marriage, the loans as well as the excess

which was spent on daycare, etc., benefitted both parties” and found that the

magistrate properly classified the student loans as marital debt. (Docket No. 188,

p. 4). The trial court also agreed with the magistrate that Robert’s $70,000 in

loans should be classified as a marital debt.




                                         -23-
Case No. 17-14-13


      {¶41} It is from this judgment that both Robert and Jennifer appeal,

presenting the following assignments and cross-assignments of error for our

review.

                    Robert’s Assignment of Error No. I

      THE TRIAL COURT ABUSED ITS DISCRETION IN
      DETERMINING     THAT  APPELLEE  WAS    NOT
      RESPONSIBLE FOR THE REIMBURSEMENT TO
      APPELLANT FOR THE MARITAL DEBTS PAID BY
      APPELLANT FROM THE DE FACTO DATE OF
      TERMINATION OF THE MARRIAGE UNTIL THE DATE
      OF THE FINAL HEARING.

                    Robert’s Assignment of Error No. II

      THE TRIAL COURT ABUSED ITS DISCRETION IN
      DETERMINING THE APPELLEE’S MEDICAL SCHOOL
      LOANS WERE MARITAL DEBTS.

                    Robert’s Assignment of Error No. III

      THE TRIAL COURT ABUSED ITS DISCRETION IN
      DETERMINING  THAT   APPELLANT’S    UNVESTED
      DEFERRED COMPENSATION ASSETS WERE MARITAL.

                 Jennifer’s Cross-Assignment of Error No. I

      THE TRIAL COURT ABUSED ITS DISCRETION IN
      DETERMINING THAT THE TWO PAYMENTS TOTALING
      $70,000 FROM APPELLANT-PLAINTIFF’S BROTHER AND
      APPELLANT-PLAINTIFF’S    FRIEND    CONSTITUTED
      MARITAL DEBT AND, EVEN IF THE $70,000 DID
      CONSTITUTE MARITAL DEBT, THE TRIAL COURT
      ABUSED ITS DISCRETION IN ALLOCATING THE $70,000
      DEBT SOLELY TO APPELLANT-PLAINTIFF AND NOT
      DIVIDING IT EQUALLY BETWEEN THE PARTIES


                                    -24-
Case No. 17-14-13


       PURSUANT TO AN EQUITABLE DIVISION OF ASSETS
       AND LIABILITIES.

                   Jennifer’s Cross-Assignment of Error No. II

       THE TRIAL COURT ABUSED ITS DISCRETION IN
       ADMITTING APPELLANT-PLAINTIFF’S EXHIBITS 1 AND
       1A THROUGH 48 AND 48A OVER OBJECTION WHERE
       SUCH    ADMISSION  MATERIALLY      PREJUDICED
       JENNIFER BECAUSE THEY DID NOT FAIRLY
       REPRESENT THE ALLEGED MARITAL DEBTS.

                       Robert’s Assignment of Error No. I &
                    Jennifer’s Cross-Assignment of Error No. II

       {¶42} In his first assignment of error, Robert contends that the trial court

erred by denying his request to be reimbursed for the marital debts he paid from

November 2006 through September 2010. Jennifer argues in her second cross-

assignment of error that the trial court abused its discretion in admitting Plaintiff’s

Exhibits 1 and 1a through 48 and 48a because such exhibits did not fairly

represent the alleged marital debts. We disagree with Robert’s argument, and as a

result, find that Jennifer’s contention is moot.

                                 Standard of Review

       {¶43} In a divorce action, trial courts have broad discretion in allocating

marital assets.   Neville v. Neville, 99 Ohio St.3d 275, 2003-Ohio-3624, ¶ 5;

Schwarck v. Schwarck, 3d Dist. Auglaize No. 2-11-24, 2012-Ohio-3902, ¶ 15.

Therefore, “A trial court’s allocation of marital property and debt will not be

reversed absent an abuse of discretion.” Stump v. Stump, 3d Dist. Logan No. 8-07-

                                         -25-
Case No. 17-14-13


11, 2007-Ohio-6553, ¶ 8, citing Holcomb v. Holcomb, 44 Ohio St.3d 128, 131

(1989). A trial court will be found to have abused its discretion when its decision

is contrary to law, unreasonable, not supported by the evidence, or grossly

unsound. State v. Boles, 187 Ohio App.3d 345, 2010-Ohio-278, ¶ 16-18 (2d

Dist.). When applying the abuse of discretion standard, a reviewing court may not

simply substitute its judgment for that of the trial court. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219 (1983).

                            Claim for Reimbursement

      {¶44} A trial court is within its discretion to “award a credit to the party

who uses his or her own separate funds to make mortgage or other loan payments

while the divorce is pending.” Shattuck v. Shattuck, 153 Ohio App.3d 622, 2003-

Ohio-4230, ¶ 25 (7th Dist.), citing Turner, Equitable Distribution of Property,

Section 6.25, 441 (2d Ed.1994). Such a request will be denied however, if the

payments were made with marital funds. Id. Further, a trial court may also deny a

claim for reimbursement for mortgage payments when the spouse retains exclusive

use and possession of the marital home. See Wu v. Li, 12th Dist. Butler No. CA-

2012-04-091, 2013-Ohio-527, ¶ 13. Since the spouse receives the benefit from

paying down the mortgage and retaining the marital home, he or she should “bear

more financial responsibility for the house during the pendency of the divorce * *

*.” Bass v. Bass, 2d Dist. Montgomery No. 25922, 2014-Ohio-2667, ¶ 16; see


                                       -26-
Case No. 17-14-13


also Stacy v. Stacy, 11th Dist. Ashtabula No. 2004-A-0076, 2005-Ohio-5289, ¶ 36

(trial court did not abuse its discretion in failing to credit wife with mortgage

payments made during parties’ separation since wife had benefit of living in house

and husband did not); Patridge v. Matthews, 12th Dist. Brown No. CA2000-04-

007, 2001 WL 171011, *4 (Feb. 20, 2001) (trial court did not abuse its discretion

in failing to credit husband with mortgage payments made after the parties’

separation when he continued to live in the house).

       {¶45} Robert argues that he should be reimbursed for one-half of all the

marital debt he paid with his separate money during the pendency of the divorce

proceedings. Specifically, Robert is seeking reimbursement for payments made on

the mortgage, home equity loan, timeshare payments, a roof loan, and numerous

credit cards.

       {¶46} First, we do not find that the trial court abused its discretion in

denying Robert’s reimbursement for payments made on the mortgage, home

equity loan, or the roof loan. Jennifer moved out of the marital residence in

November of 2006, and eventually bought her own house. Therefore, Jennifer

incurred her own expenses in obtaining and maintaining her separate residence.

Robert was in sole possession of the marital home during the divorce, and as such,

he should bear more financial responsibility for the house.




                                       -27-
Case No. 17-14-13


       {¶47} Likewise, we do not find that the trial court abused its discretion in

denying Robert’s request for reimbursement on any payments he made on the

timeshare during the pendency of the divorce. At the final hearing, Robert stated

that he was not seeking reimbursement for payments he made on the timeshare.

Therefore, he cannot ask, for the first time on appeal, to be reimbursed for

payments he made on the timeshare. See Dolan v. Dolan, 11th Dist. Trumbull

Nos. 2000-T-0154, 2001-T-0003, 2002-Ohio-2440, ¶ 7 (“It is well established that

a party cannot raise any new issues or legal theories for the first time on appeal.”).

       {¶48} As to the marital credit card debt that Robert paid throughout the

pendency of the divorce proceedings, Jennifer argues that he is not entitled to

reimbursement because she provided him with financial assistance to pay such

debts. In support of her argument, Jennifer cites Shattuck, which held that a claim

for reimbursement should be denied if payments were made with marital funds.

2003-Ohio-4230, 153 Ohio App.3d 622, ¶ 25. In Shattuck, the court denied

appellant’s claim for reimbursement because he had not provided the court with

evidence that he actually used separate funds to make payments on a car loan. Id.

at ¶ 33. The court also found that it was significant that the appellant did not

request temporary orders from the trial court concerning the car loan.              Id.

However, the court stated that it was not suggesting that the “failure to request




                                         -28-
Case No. 17-14-13


temporary orders concerning debt payments is always fatal to a request for

reimbursement of those payments during the final divorce proceedings.” Id.

       {¶49} We find that the present case is distinguishable from Shattuck. First,

there was evidence presented that Jennifer did not contribute to paying the credit

card debts after the de facto date of termination.      Jennifer admitted that her

deposits into Robert’s US Bank account were to cover expenses for the children

and to reimburse Robert on payments he made on her behalf for her car and her

life insurance. She also stated that these deposits would reimburse Robert for

when she used the marital credit cards after the date of their separation. However,

she would only reimburse Robert for the amount she used that month. See Final

Hearing Tr., p. 478-479. Otherwise, Robert paid all of the credit card bills.

       {¶50} Moreover, in Shattuck, the court found that the appellant’s failure to

request temporary orders was a strong indication that the payments were made

voluntarily. Here, Robert testified that the payments he made on the credit card

debts were not voluntarily, but instead, in reliance of the alleged agreement he had

with Jennifer that he would pay the marital debts if she paid her student loans.

Conversely, Jennifer testified that there was no formal agreement and that Robert

was paying the debts voluntarily because he was an honorable man. Thus, there

was a dispute at the final hearing whether Robert voluntarily made these

payments.


                                        -29-
Case No. 17-14-13


       {¶51} However, Robert admitted that he used some of the credit cards after

the de facto date of separation for his exclusive benefit. See Final Hearing Tr., p.

331. Further, Robert admitted at the final hearing that some of his exhibits were

inaccurate and contained mistakes.       For example, he admitted that certain

summary sheets were overstated by $800 and that his reimbursement claim was

overstated by $12,000. Moreover, Robert could not account for many deposits

that were made into his bank account that were comingled with his own money to

pay mortgage payments, his daughter’s tuition, his family’s phone bill, and credit

card debt.   He testified that these payments possibly could have come from

Jennifer and possibly could have been used to pay the marital debts.

       {¶52} With the evidence presented at the final hearing, we cannot say that

the trial court abused its discretion in denying Robert’s claim for reimbursement.

We agree with the trial court that it would be too speculative to try to sort out the

separate payments made by both parties on joint obligations with the evidence

before us.    Since the trial court did not rely on Robert’s exhibits in its

determination, we find that Jennifer’s second cross-assignment of error is moot

and elect not to address it. App.R. 12(A)(1)(c).

       {¶53} Accordingly, we overrule Robert’s first assignment of error.




                                        -30-
Case No. 17-14-13


                       Robert’s Assignment of Error No. II

       {¶54} In his second assignment of error, Robert contends that the trial court

abused its discretion by finding that Jennifer’s student loans were marital debt and

allocating them equally between both parties. We disagree.

       {¶55} Student loans obtained by one spouse during the marriage may be

categorized as marital debt subject to equal distribution. Harris v. Harris, 5th

Dist. Licking No. 2006-CA-00003, 2007-Ohio-1232, ¶ 34; Webb v. Webb, 12th

Dist. Butler No. CA97-09-167, 1998 WL 820838, *4 (Nov. 30, 1998). Although a

trial court may conclude that student loans are marital debt, the debt may properly

be allocated to the party who incurs the debt. Webb at *4; Thill v. Thill, 2d Dist.

Clark No. 2001-CA-23, 2001 WL 929995, *4 (Aug. 17, 2001). Courts have

considered different factors when determining the allocation of student loan debt.

Such factors include: when the income generated by the degree was realized;

whether the spouse undertaking the degree was not working while obtaining the

degree, thus, depriving the family of additional income; and whether the student

loans were used to pay for family expenses. Webb at *4-5.

      {¶56} Jennifer cites to a Ninth District Court of Appeals opinion, which

states that “[t]he notion that the degree-earning spouse is the sole beneficiary of

the earned degree, and hence should shoulder all of the student-loan debt, is

inherently flawed.” Polacheck v. Polacheck, 9th Dist. Summit Nos. 26551, 26552,


                                       -31-
Case No. 17-14-13


2013-Ohio-5788, ¶ 28.4                Instead, the court in Polacheck stated that “when

equitably dividing marital student-loan debt, the trial court must examine all of the

relevant circumstances of the parties including the parties’ relative economic

circumstances and ability to pay the debt as well as any other factor the court finds

to be relevant and equitable.” Id. at ¶ 33.

         {¶57} Here, the trial court classified Jennifer’s student loans as marital debt

and allocated it equally between both parties. In support of its decision, the trial

court stated that Jennifer’s “education would increase her financial contribution to

the marriage, [and] the loans as well as the excess which was spent on daycare,

etc. benefitted both parties * * *.” (Docket No. 188, p. 4).




4
  We note that we do not agree with Polacheck’s cursory analysis of our decision Daniel v. Daniel, 3d Dist.
Mercer No. 10-11-09, 2012-Ohio-5129, rev’d on other grounds, 139 Ohio St.3d 275, 2014-Ohio-1161.
The court in Polacheck suggested that our court specifically reasoned that because the wife would not
realize her increased earning potential until after the marriage had ended, she was the only person who
would benefit from her degree, and thus, equity required that she bear the full responsibility for repaying
her student loans. Polacheck, 2013-Ohio-5788, ¶ 26. In Daniel, this court certainly considered the fact that
the wife earned her degree near the end of the marriage and that she was the only party to realize the
financial benefit from her degree. Daniel at ¶ 22. However, we did not base our decision to affirm the trial
court’s allocation of the entire student debt to the wife on that single factor. Indeed, we specifically stated,
“To begin with, Christen will incur the direct benefit from her degree, not Sean.” (Emphasis added.) Id.
We then devoted the rest of the analysis to other important circumstances that made the facts of Daniel
unique. For example, our decision focused on the fact that the wife engaged in financial misconduct with
her student-loan money. Id. at ¶ 23-24. Not only did she use her loan money to buy a car for her
boyfriend, but she also spent most of her loans on items that were not considered qualifying educational
expenses. Id. at ¶ 23. This court also considered the fact that the husband was currently enrolled in college
and was incurring his own student loan debt. Id. at ¶ 22. We noted that the husband supported the wife
while she was obtaining her veterinarian degree, not only paying for living expenses for the wife and their
children, but also paying the marital debts and obligations by cashing in his IRA and working several part-
time jobs. Id. Further, Daniel recognized that the husband had no control over the wife’s borrowing or
spending when she accumulated the majority of her debt. Id. at ¶ 23. Therefore, we did not base our
decision on a single factor as the court in Polacheck suggested, but instead considered all of the relevant
circumstances of the case.


                                                     -32-
Case No. 17-14-13


       {¶58} First, we acknowledge that there is some dispute as to whether

Jennifer’s student loans were used to pay for living expenses.             It seems

uncontested that during the first two years of medical school, Jennifer and Robert

used the majority, if not all, of the loan money to cover costs associated with

medical school, such as tuition and childcare. There was testimony that Robert

and Jennifer employed a nanny and then an au pair during the first two years of

medical school, costing the family over $25,000 a year.          However, Jennifer

testified that during her last two years of medical school she hired a private

babysitter for her children, which was significantly cheaper than the nanny and the

au pair. She stated that she still requested the same amount of loan money, and

that more of the loan money during her last two years of medical school was used

for living expenses rather than childcare. Therefore, while it does not seem that an

extraordinary amount of loan money was used to cover living expenses, this factor

would still weigh in favor of allocating the student-loan debt equally.

       {¶59} Further, Jennifer testified that before she went to medical school, she

and Robert discussed taking out student loans and how they did not want to

sacrifice their standard of living while Jennifer was in school. According to

Jennifer, Robert encouraged her to take out as many loans as possible in order to

maintain their lifestyle. This is supported by the fact that Jennifer has $254,366 in

student loans, but only $69,192 was for tuition. We find it significant that Robert


                                        -33-
Case No. 17-14-13


not only knew how many loans Jennifer was taking out, but actually encouraged

her to take out as many as possible to support their lifestyle.

       {¶60} However, we do not find that Robert received any significant

financial benefit from Jennifer’s advanced education.        While Robert certainly

received a benefit by the fact that he did not have to pay Jennifer any spousal

support, he did not experience an “increase[d] financial contribution to the

marriage” as the trial court found. Instead, at the final hearing, evidence was

presented that Jennifer only made $41,674 in 2004; $41,663 in 2005; and $45,092

in 2006. Only after Jennifer completed her residency in 2008, two years after the

de facto date of termination, did her income nearly triple as she was making more

than $150,000 as a psychiatrist.

       {¶61} Therefore, some factors weigh in favor of splitting the student loan

debt equally, while other factors weigh in favor of allocating the entire student

loan debt to Jennifer. As such, we cannot say that the trial court abused its

discretion in equally allocating the student loan debt between Jennifer and Robert.

       {¶62} Accordingly, Robert’s second assignment of error is overruled.

                        Robert’s Assignment of Error No. III

       {¶63} In Robert’s third assignment of error, he argues that the trial court

erred in awarding Jennifer one-half of his unvested deferred compensation. We

disagree.


                                         -34-
Case No. 17-14-13


       {¶64} It is well-established that “[a] vested pension plan accumulated

during the marriage is a marital asset and must be considered * * * in dividing

marital assets and liabilities.” Holcomb v. Holcomb, 44 Ohio St.3d 128, 132

(1989). Further, a trial court “may also consider the value of an unvested pension

plan as a marital asset for purposes of reaching an equitable distribution.”

(Emphasis deleted). Kindig v. Kindig, 3d Dist. Allen No. 1-10-13, 2010-Ohio-

4805, ¶ 12, citing Lemon v. Lemon, 42 Ohio App.3d 142, 144 (4th Dist.1988).

While “it may be difficult to ascertain the value of benefits that have not yet

vested and may never vest[,] * * * it does not follow that those future benefits

have no value.” Daniel v. Daniel, 139 Ohio St.3d 275, 2014-Ohio-1161, ¶ 10.

       {¶65} “[W]hen circumstances permit, [trial courts] should strive to resolve

the issues between the parties so as to disassociate the parties from one another or

at least minimize their economic partnership.” Hoyt v. Hoyt, 53 Ohio St.3d 177,

182 (1990). But the trial court must also “obtain a result which will preserve the

asset so that each party can procure the most benefit.” Id. at 181. The Ohio

Supreme Court in Hoyt recognized that “while it is desirable to bring finality to the

parties’ marriage by dividing assets once and for all, doing so is not possible in all

cases, because it sometimes leads to an inequitable result.” Daniel at ¶ 13.

       {¶66} As part of his position at Celina Insurance Group, Robert is covered

under an executive incentive and deferred compensation plan. The funds are


                                        -35-
Case No. 17-14-13


property of Celina Insurance Group until they vest, and the vesting of the funds

occurs over a five-year period. This provides an incentive for senior executives of

the corporation to remain with the company long-term.

      {¶67} Robert argues that his unvested deferred compensation plan is not

marital property and it was inequitable for the trial court to award Jennifer a

portion of the unvested plan. He argues that if he gets terminated or quits his job

before the unvested portion becomes vested, he will “be held accountable for a[n]

* * * asset that never entered his possession or control.”       Appellant/Cross-

Appellee’s Br., p. 18. However, the trial found that the unvested contribution plan

would be divided only to the extent the contributions become vested. Moreover,

all of Robert’s unvested deferred compensation that is subject to the divorce

decree has already been vested and is available to Robert. Therefore, his fears are

unfounded and his arguments are meritless.

      {¶68} Accordingly, we overrule Robert’s third assignment of error.

                    Jennifer’s Cross-Assignment of Error No. I

      {¶69} In her first cross-assignment of error, Jennifer argues that the trial

court abused its discretion in determining that the $70,000 loan from Jack and

Bagnoli constituted marital debt. Further, she argues that even if the $70,000 loan

did constitute marital debt, it should have been allocated equally between the

parties. We disagree.


                                       -36-
Case No. 17-14-13


      {¶70} In divorce proceedings, the trial court must classify property as either

marital or separate and then award each spouse his or her separate assets. Gibson

v. Gibson, 3d Dist. Marion No. 9-07-06, 2007-Ohio-6965, ¶ 29.               “Property

acquired during a marriage is presumed to be marital property unless it can be

shown to be separate.” Hall v. Hall, 3d Dist. Hardin No. 6-10-01, 2010-Ohio-

4818, ¶ 6, citing Barkley v. Barkley, 119 Ohio App.3d 155, 160 (4th Dist.1997).

      {¶71} Trial courts are vested with broad discretion when fashioning

equitable divisions of marital property. Link v. Link, 3d Dist. Mercer No. 10-11-

21, 2012-Ohio-4654, ¶ 58; Hendricks v. Hendricks, 3d Dist. No. 15-08-08, 2008-

Ohio-6754, ¶ 25. Accordingly, divisions of marital property are only reversed

upon a showing of an abuse of discretion. When dividing marital property, “a trial

court must generally assign and consider the values of marital assets in order to

equitably divide those assets.” Schwarck, 2012-Ohio-3902, ¶ 26.

      In any divorce action, the starting point for a trial court’s analysis is
      an equal division of marital assets. However, R.C. 3105.171(C)
      clearly provides that where an equal division would be inequitable, a
      trial court may not divide the marital property equally but instead
      must divide it in the manner the court determines to be equitable.

Neville, 99 Ohio St.3d 275, 2003-Ohio-3624, ¶ 5.

      {¶72} First, Jennifer argues that the two loans from Jack and Bagnoli are

unenforceable legal debts and should not be categorized as marital debts.

Therefore, Jennifer had the burden to show that the $70,000 loan was not marital


                                        -37-
Case No. 17-14-13


by showing that it was unenforceable. However, she did not properly join Jack

and Bagnoli as parties to the divorce proceeding so that the issue could be properly

presented before the trial court. Nor did Jennifer present the trial court with a

declaratory judgment which stated that the two loans were unenforceable.

       {¶73} Jennifer also argues that the trial court erred when it allocated the full

$70,000 loan to Robert. Jennifer argues that this is inequitable because Jack and

Bagnoli might never enforce the payment of the loan, and thus “Robert will

receive a windfall since he will have received an unintended greater share of the

marital estate as part of the trial court’s equal division of assets and liabilities.”

Appellee/Cross-Appellant’s Br., p. 32. Initially we note that at the final hearing,

Jack testified that his loan was not a gift and that he expects to be paid back once

Robert and Jennifer’s divorce is finalized. Robert also testified that he has a

moral, if not legal obligation, to repay both loans. Thus, we have no reason to

suspect that Robert will not repay the loan and receive a “windfall” as Jennifer

suggests.

       {¶74} Further, this allocation was only one portion of the trial court’s

overall distribution of Robert and Jennifer’s assets and debts. The distribution

resulted in Jennifer being awarded one-half of Robert’s vested and unvested

deferred compensation as well as allocating Jennifer’s student loan debt equally

between both parties. Moreover, Robert’s claim for reimbursement was denied.


                                         -38-
Case No. 17-14-13


Looking at the trial court’s entire distribution of Jennifer and Robert’s marital

assets and debts, we cannot say that the distribution was inequitable or that trial

court abused its discretion in allocating the $70,000 business loan solely to Robert.

       {¶75} Accordingly, we overrule Jennifer’s first cross-assignment of error.

       {¶76} Having found no error prejudicial to Robert or Jennifer in the

particulars assigned and argued, we affirm the trial court’s judgment.

                                                                Judgment Affirmed

SHAW, J., concurs.

PRESTON, J., concurs in Judgment Only.

/jlr




                                        -39-